DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. The amendment filed 10/18/21 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ed Becker on 11/17/21.
The application has been amended as follows: 
1.	(Currently Amended) A system 
an artificial intelligence service executing on a first apparatus that is external to a second apparatus;
the second apparatus comprising:
one or more processors; and
one or more memories storing instructions which, when processed by the one or more processors, cause:
an electronic meeting process executing on the second apparatus to:
the 
intelligence servicesecond apparatus determines the one or more suggested agenda items for the new electronic meeting by:
determining one or more prior electronic meetings that are related to 
the new electronic meeting based upon one or more references to the one or more prior electronic meetings in a first set of one or more electronic documents for the new electronic meeting, 
analyzing a second set of one or more electronic documents for the one 
or more prior electronic meetings, and
identifying, based upon the analyzing,
items from the one or more prior electronic meetings;
display, on a user interface for selection by a user of the second apparatus for 
the new electronic meeting, the one or more suggested agenda items for the new electronic meeting that comprise the one or more action items from the one or more prior electronic meetings, and

one or more suggested agenda items, designating the particular agenda item for the new electronic meeting. 

2.	(Currently Amended) The system 
the one or more suggested agenda items for the new electronic meeting include one or more uncompleted agenda items from the one or more prior electronic meetings, and 
the one or more uncompleted agenda items from the one or more prior electronic meetings are determined based upon one or more of: electronic documents that specify the one or more uncompleted agenda items and that are both associated with the new electronic meeting and mention the one or more prior electronic meetings, or attributes of the new electronic meeting.

3.	(Currently Amended) The system 
the one or more action items from the one or more prior electronic meetings are determined based upon one or more of electronic documents that specify the one or more action items and that are both associated with the new electronic meeting and mention the one or more prior electronic meetings, or attributes of the new electronic meeting.

4.	(Currently Amended) The system 
a particular meeting rules template was specified for the new electronic meeting, wherein the particular meeting rules template is from a plurality of meeting rules templates, and the particular meeting rules template specifies one or more required agenda items for a particular type of electronic meeting, and 


5.	(Currently Amended) The system 

6.	(Currently Amended) The system 
the new electronic meeting is a particular type of electronic meeting and is related to a particular subject, and
the one or more data items related to the new electronic meeting include one or more data items related to the particular type of electronic meeting or one or more data items related to the particular subject matter.

7.	(Currently Amended) The system 
the one or more suggested agenda items include two or more suggested agenda items,
processing of the instructions by the one or more processors further causes the electronic meeting application to:
receive a relevance score for each suggested agenda item from the two or more suggested agenda items, wherein the relevance score indicates a correspondence between the suggested agenda item and one or more attributes of the new electronic meeting, and


8.	(Currently Amended) One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, cause:
an electronic meeting process executing on an apparatus to:
receive, over one or more communications networks from an artificial intelligence service executing external to the apparatus, one or more suggested agenda items for a new electronic meeting, wherein the one or more suggested agenda items for the new electronic meeting comprise one or more action items from one or more prior electronic meetings, wherein each action item, from the one or more action items from the one or more prior electronic meetings, indicates one or more actions assigned for performance by one or more persons, wherein the artificial intelligence service executing external to the apparatus determines the one or more suggested agenda items for the new electronic meeting by:
determining one or more prior electronic meetings that are related to the new electronic meeting based upon one or more references to the one or more prior electronic meetings in a first set of one or more electronic documents for the new electronic meeting, and
, and
identifying, based upon the analyzing,
display, on a user interface for selection by a user of the apparatus for the new electronic meeting, the one or more suggested agenda items for the new electronic meeting that comprise the one or more action items from the one or more prior electronic meetings, and 
in response to a user selection of a particular suggested agenda item, from the one or more suggested agenda items, designating the particular agenda item for the new electronic meeting. 

9.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 8, wherein: 
the one or more suggested agenda items for the new electronic meeting include one or more uncompleted agenda items from the one or more prior electronic meetings, and 
the one or more uncompleted agenda items from the one or more prior electronic meetings are determined based upon one or more of: electronic documents that specify the one or more uncompleted agenda items and that are both associated with the new electronic meeting and mention the one or more prior electronic meetings, or attributes of the new electronic meeting.

10.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 8, wherein:


11.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 8, wherein:
a particular meeting rules template was specified for the new electronic meeting, wherein the particular meeting rules template is from a plurality of meeting rules templates, and the particular meeting rules template specifies one or more required agenda items for a particular type of electronic meeting, and 
the one or more suggested agenda items include the one or more required agenda items specified by the particular meeting rules template.

12.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 8, wherein the one or more suggested agenda items for the new electronic meeting include one or more data items related to the new electronic meeting.

13.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 12, wherein:
the new electronic meeting is a particular type of electronic meeting and is related to a particular subject, and


14.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 8, wherein execution of the instructions by the one or more processors further causes the electronic meeting application to:
receive a relevance score for each suggested agenda item from the two or more suggested agenda items, wherein the relevance score indicates a correspondence between the suggested agenda item and one or more attributes of the new electronic meeting, and
cause the relevance score for each suggested agenda item, from the two or more suggested agenda items, to be displayed on the user interface with its corresponding suggested agenda item.

15.	(Currently Amended) A computer-implemented method comprising:
an electronic meeting process executing on an

analyzing a second set of one or more electronic documents for the one or more prior electronic meetings, and
identifying, based upon the analyzing,
the electronic meeting process executing on the apparatus to display, on a user interface for selection by a user of the apparatus for the electronic meeting, the one or more suggested agenda items for the electronic meeting that comprise the one or more action items from the prior electronic meeting. 

16.	(Previously Presented) The computer-implemented method of Claim 15, further comprising:
 the one or more suggested agenda items for the new electronic meeting include one or more uncompleted agenda items from the one or more prior electronic meetings, and 
the one or more uncompleted agenda items from the one or more prior electronic meetings are determined based upon one or more of: electronic documents that specify the one or more uncompleted agenda items and that are both associated with the new electronic meeting and mention the one or more prior electronic meetings, or attributes of the new electronic meeting.

17.	(Previously Presented) The computer-implemented method of Claim 15, wherein:


18.	(Previously Presented) The computer-implemented method of Claim 15, wherein:
a particular meeting rules template was specified for the new electronic meeting, wherein the particular meeting rules template is from a plurality of meeting rules templates, and the particular meeting rules template specifies one or more required agenda items for a particular type of electronic meeting, and 
the one or more suggested agenda items include the one or more required agenda items specified by the particular meeting rules template.

19.	(Previously Presented) The computer-implemented method of Claim 15, wherein:
the new electronic meeting is a particular type of electronic meeting and is related to a particular subject, and
the one or more suggested agenda items for the new electronic meeting include one or more data items related to the particular type of electronic meeting or one or more data items related to the particular subject matter.

20.	(Previously Presented) The computer-implemented method of Claim 15, further comprising:
the electronic meeting application receiving a relevance score for each suggested agenda item from the one or more suggested agenda items, wherein the relevance score indicates a 
the electronic meeting application causing the relevance score for each suggested agenda item, from the one or more suggested agenda items, to be displayed on the user interface with its corresponding suggested agenda item.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose, “determining one or more prior electronic meetings that are related to the new electronic meeting based upon one or more references to the one or more prior electronic meetings in a first set of one or more electronic documents for the new electronic meeting,
analyzing a second set of one or more electronic documents for the one or more prior electronic meetings, and
identifying, based upon the analyzing, the one or more action items from the one or more prior electronic meetings”.  In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
Henriksen discloses displaying an electronic meeting with the action items (Henriksen, para [0104]), however does not disclose the steps of analyzing and identifying based on a first and second set of one or more documents. Ganani discloses receiving suggested agenda items over a network (Ganani, para [0020]). However, Ganani does not disclose the steps of analyzing and identifying. Pabla discloses identifying one or more action items (Pabla, col 16, rows 29-56), but does not explicitly disclose the two steps of analyzing then identifying based on the analysis. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HOPE C SHEFFIELD/
Primary Examiner, Art Unit 2178